DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in the application. Amended claim 1 and new claims 2-3 have been noted. The amendment filed 1/26/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 2007-119895) in view of Koikawa et al (JP 2013-209697).
Aoki discloses a method for forming a vapor deposition pattern using a vapor deposition mask 26 provided with a plurality of openings corresponding to a pattern that is produced by vapor deposition, and forming the pattern on a vapor deposition target 10, wherein the vapor deposition mask 26 includes a metal (e.g. iron chromium alloy) [0017], the method comprising: a close contact step of disposing the mask 26 on one surface side of the vapor deposition target 10, disposing a pressing member 22 and a magnetic plate 20 in this order on the other surface side of the vapor deposition target 10 (Fig. 2), and using magnetism of the magnetic plate 20 to bring the vapor deposition target 10 and the mask 26 into close contact with each other [0021]; and a vapor deposition pattern forming step of causing a vapor deposition material released from a vapor deposition source 14 (Fig. 4) to adhere to the target 10 through the openings after the close contact step, and forming a vapor deposition pattern on the target 10 [0015]; [0021].
Aoki does not disclose that the pressing member 22 has a thickness that changes continuously or non-continuously from an outer periphery of the pressing member toward an inner portion of the pressing member. 
Koikawa discloses a pressing member to bring a mask in close contact with a substrate (Abstract), wherein the pressing member 91 has a curved shape, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a pressing member as suggested by Koikawa in the process of Aoki in order to improve adhesion of the mask and substrate.
Thus, claims 1 and 2 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Aoki and Koikawa.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 2007-119895) in view of Koikawa et al (JP 2013-209697) as applied above and further in view of Kobayashi (JP 2008-240088).
Aoki and Koikawa do not disclose a plurality of pressing members.
Kobayashi discloses a method of securing good adhesiveness between a substrate and vapor deposition mask (Abstract), wherein a plurality of pressing members G (Fig. 3) may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of pressing members as suggested by Kobayashi having different thicknesses toward an inner portion as a suitable alternative to the singular pressing members of Aoki or Koikawa for providing good adhesiveness between the vapor deposition mask and substrate.
Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Aoki, Koikawa, and Kobayshi.
Response to Arguments
Applicant’s arguments are directed to the new limitations in the claims which have been addressed in the new rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715